     Case 3:18-cv-01941-WQH-MSB Document 11 Filed 12/13/18 PageID.1203 Page 1 of 1

1
2
3
4
5
6
7                                 UNITED STATES DISTRICT COURT
8                               SOUTHERN DISTRICT OF CALIFORNIA
9
10     HEAT FACTORY USA, INC.,                            Case No.: 18cv1941-WQH(MSB)
11                                       Plaintiff,
                                                          ORDER SETTING TELEPHONIC
12     v.                                                 SETTLEMENT CONFERENCE
13     SCHAWBEL TECHNOLOGIES, LLC., et al.,
14                                   Defendants.

15     AND RELATED COUNTERCLAIMS
16
17
18          An Early Neutral Evaluation Conference was held on December 12, 2018. The
19    Court sets a telephonic Settlement Conference for December 19, 2018, at 10:30 a.m.
20    with all parties and counsel who appeared at the December 12, 2018 Early Neutral
21    Evaluation Conference. Plaintiff’s counsel is to arrange and initiate the conference call.
22    The telephone number for Judge Berg’s chambers is (619) 557-6632.
23          IT IS SO ORDERED.
24    Dated: December 13, 2018
25
26
27
28
                                                      1
                                                                                 18cv1941-WQH(MSB)
